Case 3:19-mj-00561-I\/|DI\/| Document 3 Filed 03/22/19 Page 1 of 2

.AO 93 (Rev. 12/09) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the
District of Puerto Rico

In the l\/Iatter of the Search of

(Briej?y describe the property to be searched
or identify the person by name and nddress)
One (1) AT&T logo ZTE brand, Black in Color, Model
2223, Seria| Number 325864710C5A, lNlEl:
868899028058192.

CaseNo. 19- §CQ| Cu\

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Judicial District of Puerto Rico

 

(idennjj,' the person or describe the property to be searched and give irs location)l
One (1) AT&T logo ZTE brand, B|ack in Color, Nlode| 2223, Serial Number 325864710C5A, lN|El:
868899028058102.

The person or property to be Searched, described above, is believed to Conceal (r'denn'jj) the person or describe the
property to be seized)§ `
See Attachment A and B, Affidavit incorporated and made part of this App|ication for Search
Warrant by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property

 

YOU ARE COMMANDED to execute this warrant on or before 3 191 l iq
(not to exceed 14 days)
|j in the daytime 6:00 a.m. to 10 p.m. D at any time in the day or night as I find reasonable cause has been
established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an

inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
on duty

(name)

Cl I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
SBB.I‘Ch€Cl Or SeiZBd (check the appropriate box) |:l fOI° days (r:ot to exceed 30).

|Il until, the facts justifying, the later specific date of
. -\\ 1 ~;\._l 11

Date and time issued: 03/13."2019

 

 

J ’s signature p
32 ~`£'l\j\,,\ nllll
City and state: San Juan. Puerto Rico N|arsha| D. g nl,°lé.S. Magistrate Judge

Pri)rtednome andtitle _ .,`-\
. 1 `\.". .`; l 1 i-"

F‘d"‘\ ll ,.~

‘./-`\ "‘
_.

.1

Case 3:19-mj-00561-I\/|DI\/| Document 3 Filed 03/22/19 Page 2 of 2

AO 93 (Rev. !2/09) Search and Sei:ure Warrant (Page 2)

 

 

Return
Case No. .‘ Date and time warrant executed: Copy of warrant and inventory left with:
19-5“6/ //‘1) 03//3/1(),? ¢t:c'v,,..` "TP¢) /i//e,¢¢.,aa, `l’.'/q de

 

 

 

Inventory made in the presence of .'

 

Inventary of the property taken and name of any person(s) seized

O»d\l parr 1050 are ama alan tx w/W /704/ g 223
S/A/ 52.51§ 6¢!-'»'/\ 0 C,S,Ay

 

Certificatt’on

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge

Date.» 035 15 fec/j / //M

Executing oj‘icer' s signature

tea ta /t,a,\... ;@a.;/ nat

Printeo’ name and title

 

 

 

